The opinion of the court was delivered,
by Lowrie, C. J.
This agreement shows that Hall bought this land from Ananias Abbott, and paid for it. It is therefore a sufficient title to enable Hall to maintain ejectment under our law against Ananias, though it does contain a covenant for a conveyance. In such an action no conditional verdict can be required, and therefore nothing like a decree in equity for a specific performance, and therefore one verdict against the title is not conclusive. And in a suit against Abdin Abbott, who was no party to the agreement, and who is sought to be reached only by reason of representations which estop him from setting up his own title against that which Hall bought from Ananias, there is no decree in equity needed. Hall, or his vendee, has title enough to try that question, under our law, without any conditional verdict. If Hall had a complete title, lacking only the conveyance, and Abdin Abbott has done anything that estops him from setting up his after-acquired title against it, Hall’s vendee may recover against him, though his claim has already been tried and defeated in one action of ejectment.
Judgment reversed, and a new trial awarded.